EXHIBIT 11 COMPUTATION OF EARNINGS PER SHARE (in thousands, except per share data) (a) Computation of the weighted average number of shares of common stock outstanding for the fiscal years ended the years ended December 31, 2007, 2008 and 2009. Shares ofCommon Stock Weighted Shares Outstanding January 1, 2007 to December 31, 2007 12,960 12,960 Shares issued on exercise of stock options 134 100 Shares issued under Directors Stock Plan 6 1 Shares issued in connection with purchase of Airdesk, Inc. 100 75 Shares issued in connection with purchase of Orbit One, Inc. 320 1 Total 13,520 13,137 January 1, 2008 to December 31, 2008 13,520 13,520 Shares issued on exercise of stock options 27 13 Shares issued under Directors Stock Plan 12 6 Shares issued in connection with purchase of assets of Airdesk, Inc. 200 200 Shares issued in connection with purchase of Ublip, Inc. 405 405 Total 14,164 14,144 January 1, 2009 to December 31, 2009 14,164 14,144 Shares issued on exercise of stock options 44 22 Shares issued under Directors Stock Plan 25 14 Shares issued in connection with debt conversion 889 256 Treasury share repurchase (40 ) (27 ) Total 15,082 14,409 (b) Computation of Earnings per Share Computation of earnings per share is net earnings (loss) divided by the weighted average number of shares of common stock outstanding for the years ended December 31, 2007, 2008 and 2009. 2007 2008 2009 Net earnings (loss) $ 440 $ (10,975 ) $ (5,829 ) Weighted average number of shares of common stock outstanding 13,137 14,144 14,409 Basic earnings pershare $ 0.03 $ (0.78 ) $ (0.40 ) Diluted earnings per share $ 0.03 $ (0.78 ) $ (0.40 )
